
	
		III
		111th CONGRESS
		2d Session
		S. RES. 476
		IN THE SENATE OF THE UNITED STATES
		
			April 12, 2010
			Mr. Lugar submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Honoring the lives of President of Poland
		  Lech Kaczynski, his wife, and 94 others who perished on April 10, 2010, in a
		  plane crash while en route to memorialize those Polish officers, officials, and
		  civilians who were massacred by the Soviet Union 70 years ago.
	
	
		Whereas, on April 10, 2010, the President of the Republic
			 of Poland Lech Kaczynski, his wife Maria, and a cadre of current and former
			 Polish statesmen, family members, and others departed Warsaw by plane to the
			 Russian region of Smolensk;
		Whereas the purpose of the delegation’s visit was to hold
			 a ceremony in solemn remembrance of the more than 22,000 Polish military
			 officers, police officers, judges, other government officials, and civilians
			 who were executed by the Soviet secret police, the NKVD, 70 years ago, between
			 April 3 and the end of May 1940;
		Whereas more than 14,500 Polish victims have been
			 documented at 3 sites in Katyn (in present day Belarus), in Miednoye (in
			 present day Russia), and in Kharkiv (in present day Ukraine), while the remains
			 of an estimated 7,000 Polish victims have yet to be precisely located;
		Whereas the Soviet Union failed to acknowledge
			 responsibility for the massacres until President Mikhail Gorbachev’s statement
			 on April 13, 1990;
		Whereas, on April 7, 2010, Russian Prime Minister Vladimir
			 Putin became the first Russian or Soviet leader to join Polish officials in
			 commemorating the anniversary of the murders;
		Whereas the plane carrying the Polish delegation on April
			 10, 2010, crashed in Smolensk, tragically killing all 96 persons on board,
			 including President Kaczynski, his wife, and other current and former Polish
			 statesmen;
		Whereas President Kaczynski was a steadfast proponent of
			 consolidating freedom and prosperity in Poland and advancing them throughout
			 Central and Eastern Europe and was a close friend of the United States of
			 America; and
		Whereas the deep friendship between the Governments and
			 people of Poland and the United States is grounded in our mutual respect,
			 shared values, and common priorities on nuclear nonproliferation,
			 counterterrorism, human rights, regional cooperation in Eastern Europe,
			 democratization, and international development: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 terrible tragedy that took place on April 10, 2010, when an aircraft carrying a
			 delegation of current and former Polish officials, family members, and others
			 crashed en route from Warsaw to Smolensk to memorialize the 1940 massacres,
			 killing all 96 passengers;
			(2)honors the life
			 and legacy of the late President of Poland Lech Kaczynski and the lives and
			 legacies of all Poles who perished in the plane crash on April 10, 2010;
			(3)honors the lives
			 and legacies of the more than 22,000 Polish government officials, military
			 officers, and civilians who were executed by the NKVD 70 years ago, between
			 April and May 1940;
			(4)expresses deep
			 sympathy for the surviving family members of those who perished at the hands of
			 the NKVD in 1940 and for the surviving family members of those who perished in
			 the tragic plane crash of April 10, 2010;
			(5)supports the
			 people of Poland as they restore leadership in the institutions of the
			 Government of Poland that were impacted by the crash of April 10, 2010;
			 and
			(6)requests that the
			 Secretary of the Senate transmit an enrolled copy of this resolution to the
			 Ambassador of Poland to the United States.
			
